MANDATE
THE STATE OF TEXAS

TO THE 186TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 2, 2015, the cause upon appeal to
revise or reverse your judgment between

Kevin Odell, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-15-00073-CR     and    Tr. Ct. No. 2010CR10875

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is MODIFIED as follows:

       It is ORDERED that the $2,000.00 fine is deleted.

       As modified, the judgment of the trial court is AFFIRMED.

       Counsel Richard B. Dulany, Jr.’s motion to withdraw is GRANTED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on November 2, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853